DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/18/2021 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 18 cited the limitation “in order to generate a proximity score corresponding to each of the one or more scan planes”. The cited limitation is not clear if the system is comparing the image to a scan plane or a scan plane to another scan plane. Therefore, the claims are indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (US Pub No. US2017/0360403) in the view of Von Reden (US Pub No. 20160147946) and in the view of Halmann et al (US Pub No. 2012/0289830).

Regarding claim 1, Rothberg teaches A method for ultrasound imaging (see paragraph 0101), the method comprising: acquiring, via an ultrasound probe, at least one image of a subject (figure 1,element 102, see paragraph 0181); determining in real-time, via a navigation platform, a current position of an ultrasound probe on a body surface of a subject based on the at least one image (see paragraph 0168); identifying in real-time, via the navigation platform, one or more anatomical regions of interest in the at least one image (see paragraphs 0181 and 0308; ex: the computing device 104 may analyze the ultrasound image 110 to determine whether the ultrasound image 110 contains a target anatomical view, such as a PLAX anatomical view. If the computing device 104 determines that the ultrasound image 110 contains the target anatomical view, the computing device 104 may provide an indication to the operator using a display 106 that the ultrasound device 102 is properly positioned.); quantifying in real-time, via the navigation platform, the at least one image to 
However, Rothberg fails to explicitly teach wherein quantifying the at least one image comprises rating the at least one image based on a clinical standard in order to generate a proximity score corresponding to each of the one or more scan planes; generating in real-time, via the navigation platform, a personalized anatomical model of the subject based on a current position of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image. 
Von Reden, in the same field of endeavor in the subject of evaluating a medical scanning results, teaches quantifying the at least one image comprises rating the at least one image based on a clinical standard in order to generate a proximity score corresponding to each of the one or more scan planes (see paragraphs 0095,0106, 0114, and 0118).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Von Reden to provide a proximity score. This modification will help the user to determine the 
However, Rothberg in the view of Von Reden fails to explicitly teach generating in real-time, via the navigation platform, a personalized anatomical model of the subject based on a current position of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches generating in real-time, via the navigation platform, a personalized anatomical model of the subject based on a current position of the ultrasound probe (see abstract and paragraph 0024), the identified one or more anatomical regions of interest, and the quantification of the at least one image (see abstract and paragraph 0024)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg in the view of Von Reden to incorporate the teachings of Halmann to provide a personalized anatomical model of the subject. This modification will help the user understand and visualize the patient’s anatomy being imaged in real time. Therefore, this modification will help the user to image the patient more accurately.

Regarding claim 3, Rothberg teaches The method of claim 1, wherein identifying the one or more anatomical regions of interest comprises: detecting, via use of a deep learning technique, one or more anatomical regions of interest in the at least one image of the subject (see paragraphs 0171 and 0185); and generating a bounding box corresponding to each of the 

Regarding claim 4, Rothberg teaches The method of claim 1, however fails to explicitly teach wherein quantifying the at least one image comprises employing a deep learning technique to rate the at least one image to generate the proximity score corresponding to each of the one or more scan planes. Instead Rothberg teaches using deep learning to determine if the image contains the anatomical target and to display to the user an indication, however failed to teach generating a proximity score.
Von Reden, in the same field of endeavor in the subject of evaluating a medical scanning results, teaches wherein quantifying the at least one image comprises employing a deep learning technique to rate the at least one image to generate the proximity score corresponding to each of the one or more scan planes. (see paragraphs 0095,0106, 0114, and 0118).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Von Reden to provide a proximity score. This modification will help the user to determine the appropriateness of the taken image. Therefore, this modification will increase the accuracy of preforming the scan of the target area.



Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches updating an interior of the personalized anatomical model of the subject based on one or more of the personalized anatomical model, the bounding boxes corresponding to the one or more detected anatomical regions of interest, and the proximity scores corresponding to the one or more scan planes (See paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to incorporate the teachings of Halmann to provide a step of updating the anatomical model. Doing so will enable the operator to perform more accurate imaging and to visualize the interior of the anatomical model in real time.

Regarding claim 6, Rothberg teaches The method of claim 3, wherein computing the desired trajectory of the ultrasound probe comprises charting a path on the body surface of the subject from the current position of the ultrasound probe to the target location based on the current position of the ultrasound probe, the bounding boxes corresponding to the one or 

Regarding claim 7, Rothberg teaches The method of claim 6, wherein communicating in real time the desired movement of the ultrasound probe comprises providing desired movements of the ultrasound probe based on the computed trajectory to guide the user to the target location (figure 2, element 208, see paragraph 0189).

Regarding claim 8, Rothberg teaches The method of claim 7, wherein communicating in real time the desired movement of the ultrasound probe comprises providing a real-time indicator to a user, wherein providing the real-time indicator comprises playing an audio-indicator of the real- time indicator to guide the user to the target location (see paragraph 0151).

Regarding claim 9, Rothberg teaches The method of claim 7, wherein communicating in real time the desired movement of the ultrasound probe comprises providing a real-time indicator to a user, wherein providing the real-time indicator comprises changing a color of a representation of the ultrasound probe on a display (see paragraphs 0167 and 0169).

Regarding claim 10, Rothberg teaches the method of claim 9, further comprising superimposing the real-time indicator on the at least one image (see paragraph 0224).


However, Rothberg fails to explicitly teach wherein the scan plane scoring unit is configured to quantify the at least one image by rating the at least one image based on a clinical standard in order to generate a proximity score corresponding to each of the one or more scan planes; a subject modeling unit configured to generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe, previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof. 
Von Reden, in the same field of endeavor in the subject of evaluating a medical scanning results, teaches quantifying the at least one image comprises rating the at least one image 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Von Reden to provide a proximity score. This modification will help the user to determine the appropriateness of the taken image. Therefore, this modification will increase the accuracy of preforming the scan of the target area.
However, Rothberg in the view of Von Reden fails to explicitly teach a subject modeling unit configured to generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe, previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof. 

Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches subject modeling unit configured to generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe (see abstract and paragraph 0024), previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof (see abstract and paragraph 0024).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg in the view of Von Reden to incorporate the teachings of Halmann to provide a personalized anatomical model of the 

Regarding claim 13, Rothberg teaches The system of claim 11, wherein to identify the one or more anatomical regions of interest the anatomy cognition unit is configured to: detect, via use of a deep learning technique, one or more anatomical regions of interest in the at least one image of the subject (see paragraphs 0171 and 0185); and generate a bounding box corresponding to each of the one or more detected anatomical regions of interest, wherein each bounding box is configured to encompass a corresponding detected anatomical region of interest of the one or more detected anatomical regions of interest (figure 2, element 206, see paragraph 0192).

Regarding claim 14, Rothberg teaches The system of claim 11, however fails to explicitly teach wherein the scan plane scoring unit is configured to employ a deep learning technique to rate the at least one image in order to generate the proximity score corresponding to each of the one or more scan planes.
Instead Rothberg teaches using deep learning to determine if the image contains the anatomical target and to display to the user an indication, however failed to teach generating a proximity score.
Von Reden, in the same field of endeavor in the subject of evaluating a medical scanning results, teaches wherein quantifying the at least one image comprises employing a deep 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Von Reden to provide a proximity score. This modification will help the user to determine the appropriateness of the taken image. Therefore, this modification will increase the accuracy of preforming the scan of the target area.

Regarding claim 15, Rothberg teaches The system of claim 13 but fails to explicitly teach, wherein the subject modeling unit is configured to update an interior of the personalized anatomical model of the subject based on one or more of the personalized anatomical model, the bounding boxes corresponding to the one or more detected anatomical regions of interest, and the proximity scores corresponding to the one or more scan planes.
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches subject modeling unit is configured to update an interior of the personalized anatomical model of the subject based on one or more of the personalized anatomical model, the bounding boxes corresponding to the one or more detected anatomical regions of interest, and the proximity scores corresponding to the one or more scan planes (See paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to incorporate the teachings of 

Regarding claim 16, Rothberg teaches The system of claim 13, wherein to compute the desired trajectory of the ultrasound probe the guidance unit is configured to chart a path on the body surface of the subject from the current position of the ultrasound probe to the target location based on the current position of the ultrasound probe, the bounding boxes corresponding to the one or more detected anatomical regions of interest, the identified anatomical regions of interest, or combinations thereof (figure 2, element 208, see paragraph 0189).

Regarding claim 17 Rothberg teaches The system of claim 16, wherein to communicate in real time the desired movement of the ultrasound probe the feedback unit is configured to provide a real-time indicator to a user, and wherein to provide the real-time indicator the feedback unit is configured to visualize the real-time indicator on a display, play an audio-indicator of the real-time indicator, or a combination thereof to guide the user to the target location (figure 2, element 208, see paragraph 0189).

Regarding claim 18, Rothberg teaches An imaging system, the system comprising:  36324064-1 an acquisition subsystem configured to acquire at least one image corresponding to a subject (see paragraph 0209); a processing subsystem in operative association with the acquisition 
However, Rothberg fails to explicitly teach wherein the navigation platform is configured to quantify the at least one image by employing a deep learning technique to rate the at least one image based on a clinical standard in order to generate a proximity score corresponding to each of the one or more scan plane generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe, previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof.
Von Reden, in the same field of endeavor in the subject of evaluating a medical scanning results, teaches wherein the navigation platform is configured to quantify the at least one image by employing a deep learning technique to rate the at least one image based on a clinical 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Von Reden to provide a proximity score. This modification will help the user to determine the appropriateness of the taken image. Therefore, this modification will increase the accuracy of preforming the scan of the target area.
However, Rothberg in the view of Von Reden fails to explicitly teach generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe, previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof.
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe (see abstract and paragraph 0024), previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof (see abstract and paragraph 0024).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg in the view of Von Reden to incorporate the teachings of Halmann to provide a personalized anatomical model of the subject. This modification will help the user understand and visualize the patient’s anatomy 

Regarding claim 19, Rothberg teaches the imaging system of claim 18, wherein the acquisition subsystem is further configured to acquire images of the subject corresponding to movement of the ultrasound probe along the computed trajectory, and wherein the acquired images comprise a desired anatomical region of interest (see paragraph 0186).

Regarding claim 20, Rothberg teaches the imaging system of claim 18, further comprising a display configured to visualize the at least one image, the current location of the ultrasound probe, the quantification of the at least one image, the desired trajectory of the ultrasound probe, or combinations thereof (Figure 3A, see paragraph 0194 and figure 7E).

Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (US Pub No. US2017/0360403) in the view of Von Reden (US Pub No. 20160147946), Halmann et al (US Pub No. 2012/0289830), and Patwardhan et al. (US Pub No. US2015/0164605).

Regarding claim 2 Rothberg teaches The method of claim 1, wherein determining the current position of the ultrasound probe on the body surface of the subject comprises (see paragraph 0168): identifying one or more anatomical landmarks on the body surface of the subject (see paragraphs 0101 and 0114); obtaining, via use of one or more position sensors, 
However Rothberg in the view of Von Reden and Halmann fails to explicitly teach registering the body surface of the subject with an anatomical atlas based on the one or more landmarks to generate an exterior of the personalized anatomical model of the subject.
Patwardhan, in the same field of endeavor in the subject of methods for imaging, teaches registering the body surface of the subject with an anatomical atlas based on the one or more landmarks to generate an exterior of the personalized anatomical model of the subject; obtaining, via use of one or more position sensors, positional coordinates and orientations of the ultrasound probe (See paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg in the view of Von Reden and Halmann to incorporate the teachings of Patwardhan to provide an anatomical atlas to register the body of the subject. This modification will help in detecting the anatomical structure faster, which will save time for the user and help him/her identify the target anatomy more accurately. 

Regarding claim 12, Rothberg teaches The system of claim 11, wherein to determine the current position of the ultrasound probe on the body surface of the subject (see paragraph 0168), the anatomy positioning unit is configured to: identify one or more anatomical 
However Rothberg in the view of Von Reden and Halmann fails to explicitly teach registering the body surface of the subject with an anatomical atlas based on the one or more landmarks to generate an exterior of the personalized anatomical model of the subject.
Patwardhan, in the same field of endeavor in the subject of methods for imaging, teaches registering the body surface of the subject with an anatomical atlas based on the one or more landmarks to generate an exterior of the personalized anatomical model of the subject; obtaining, via use of one or more position sensors, positional coordinates and orientations of the ultrasound probe (See paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg in the view of Von Reden and Halmann to incorporate the teachings of Patwardhan to provide an anatomical atlas to register the body of the subject. This modification will help in detecting the anatomical structure faster, which will save time for the user and help him/her identify the target anatomy more accurately.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection. 
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. In remarks, page 12, the applicant argues that the cited prior art does not teach playing an audio-indicator to guide the user to the target location. However, the examiner disagree, Rothberg teaches (In some embodiments, the method may further include providing at least one instruction (or one set of instructions) to an operator of the ultrasound device indicating how to reposition the ultrasound device in furtherance of capturing an ultrasound image of the subject that contains the target anatomical view when a determination is made that the ultrasound image does not contain the target anatomical view. The instruction may be provided to the operator in any of a variety of ways. For example, the instruction may be displayed to the operator using a display (e.g., a display integrated into the computing device, such as the operator's mobile device) or audibly provided to the operator using a speaker (e.g., a speaker integrated into the computing device). Example instructions include “TURN CLOCKWISE,” “TURN COUNTER-CLOCKWISE,” “MOVE UP,” “MOVE DOWN,” “MOVE LEFT,” and “MOVE RIGHT.”), in paragraph 0151.
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. In remarks, page 12, the applicant argues that the cited prior art does not teach providing an indicator comprises changing of a color of a representation of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. US20170265846, to Sui et al, in the subject of alert assistance for survey mode ultrasound imaging.
US Pub No. US20170116497, to Georgescu et al, in the subject of intelligent multi-scale medical image landmark detection.
US Pub No. US20160328998, to Pedersen et al, in the subject of virtual interactive system for ultrasound training.
US Pub No. US20140171797, to Hershey et al, in the subject of systems and methods for communicating ultrasound probe location and image information.
US Pub No. US20140073907, to Kumar et al, in the subject of system and method for image guided medical procedures.
US Pub No. US20130317352, to Case et al, in the subject of systems and methods for planning and navigation.
US Pub No. US 20040019270, to Takeuchi et al, in the subject of Ultrasonic Probe and Navigation Method for Acquisition of Ultrasonic Image.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
/JOSEPH M SANTOS RODRIGUEZ/             Primary Examiner, Art Unit 3793